                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                           Case No. 1:19-mj-00710-SJB

vs.

MARUF ALAM



      NOTICE OF APPEARANCE FOR NEW COUNSEL FOR DEFENDANT


The undersigned, Ali Najmi, Esq., hereby respectfully notifies the clerk of this court and
all parties of his appearance as retained counsel for defendant MARUF ALAM
and requests to be notified of all proceedings and filings throughout the duration of the
case.


                                             Respectfully Submitted,


                                             ___________/s/_________________
                                             Ali Najmi, Esq.
                                             NY State Bar # 4853149
                                             261 Madison Avenue, 12th Floor
                                             NY, NY 10016
                                             T: (212) 401 -6222
                                             E: ali@najmilaw.com
                                             Counsel for Defendant
                           CERTIFICATE OF SERVICE


I hereby certify that on November 5, 2019 I served a true and correct copy of this
document upon all counsel of record electronically via the Court’s CM/ECF system.



       ___________/s/_________________
       Ali Najmi, Esq.
       NY State Bar # 4853149
       261 Madison Avenue, 12th Floor
       NY, NY 10016
       T: (212) 401 -6222
       E: ali@najmilaw.com
       Counsel for Defendant
